Citation Nr: 1626662	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for left knee degenerative joint disease with limitation of motion, effusion, locking pain and dislocation of semi-lunar cartilage (left knee DJD).

2.  Entitlement to a disability rating greater than 10 percent for left knee instability.  

3.  Entitlement to a disability rating greater than 10 percent for right knee degenerative joint disease, post operative osteochondritis dissecans (right knee DJD).  

4.  Entitlement to a disability rating greater than 10 percent for right knee instability.  

5.  Whether the reduction of the disability rating from 40 percent to 20 percent, effective from December 1, 2009, for degenerative disc disease of the lumbar spine (lumbar spine disability) was proper.    


6.  Entitlement to a disability rating greater than 20 percent prior to June 14, 2012 for the lumbar spine disability.  

7.  Entitlement to a disability rating greater than 40 percent from June 14, 2012 for the lumbar spine disability.  

8.  Entitlement to a separate compensable disability rating prior to July 21, 2015, and a disability rating greater than 10 percent from July 21, 2015, for left lower extremity sciatic radiculopathy associated with the lumbar spine disability (left leg radiculopathy). 

9.  Entitlement to a separate compensable disability rating prior to July 21, 2015, and a disability rating greater than 10 percent from July 21, 2015, for right lower extremity sciatic radiculopathy associated with the lumbar spine disability (right leg radiculopathy). 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   

11.  Entitlement to special monthly compensation (SMC) for aid and attendance.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1976 to April 1982.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the April 2016 Board hearing presided over by the undersigned Veterans Law Judge.    

The Board acknowledges that the RO characterized the issues on appeal to include the issue of entitlement to an effective date earlier than June 14, 2012 for the grant of entitlement to an increased disability rating of 40 percent for the lumbar spine disability.  However, in this case, the Veteran seeks a disability rating of 40 percent or greater from December 1, 2009.  The Veteran first disagreed with the RO's reduction of the disability rating from 40 percent to 20 percent, effective from December 1, 2009, for the lumbar spine disability.  See generally September 2009 rating decision.  Thereafter, the Veteran disagreed with the RO's denial of a disability rating greater than 20 percent during that same appeal period.  See generally March 2010 rating decision.  As discussed below, the issue of whether the reduction was proper and the issue of entitlement to a rating greater than 20 percent prior to June 14, 2012 is being remanded to provide the Veteran with a statement of the case.  

Thereafter, the RO granted entitlement to an increased rating of 40 percent effective June 14, 2012 for the lumbar spine disability.  See July 2012 rating decision.  The Veteran continues to contend that the reduction from 40 percent to 20 percent effective December 1, 2009 was improper, and he continues to seek an increased rating for the lumbar spine disability from December 1, 2009.  Based on this procedural history, the Board concludes that rather than characterizing the issues to include an earlier effective date issue, it is proper to characterize the issues pertaining to the lumbar spine disability as the following:  whether the reduction from 40 percent to 20 percent was proper; entitlement to an increased rating prior to June 14, 2012; and, entitlement to an increased rating from June 14, 2012.  The Board notes that the issue of whether the reduction was proper is inextricably intertwined with the increased rating issues.  

In a November 2015 rating decision, the RO separately granted service connection and an initial rating of 10 percent, effective July 21, 2015, for both left and right lower extremity sciatic radiculopathy associated with the lumbar spine disability.  To this date, the Veteran has not submitted a notice of disagreement against these determinations.  However, because the Veteran contends that an increased rating is warranted for the lumbar spine disability, because the appeal period for the November 2015 rating decision has not yet passed as this time, and because ratings for objective neurological impairments associated with a lumbar spine disability are part and parcel of the issue of entitlement to an increased rating for a lumbar spine disability, the Board concludes that the issues of entitlement to increased ratings for the bilateral radiculopathy are on appeal as part and parcel of the issue on appeal of entitlement to an increased rating for the lumbar spine disability from June 14, 2012.  

In conjunction with both the appeal for an increased rating for the bilateral knee disabilities and the appeal for an increased rating for the lumbar spine disability, the Veteran raised the matter of TDIU.  See e.g., August 2011 Form 21-8940 (contending that he is precluded from employment due to a combination of his lumbar spine and bilateral knee disabilities).  Thus, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the matter of TDIU is part and parcel of the claims for increased rating for the bilateral knee disabilities and for the lumbar spine disability, and the matter will be considered in conjunction and as inextricably intertwined with these increased rating issues.  

In January 2016, the Veteran resubmitted a statement by the Veteran's wife dated in November 2009, in which the issue of entitlement to SMC for aid and attendance is reasonably raised in conjunction with both the appeal for an increased rating for the bilateral knee disabilities and the appeal for an increased rating for the lumbar spine disability.  See November 2009 Veteran's wife's statement (reporting that she has to help him with daily tasks such as going to the toilet and putting on his clothes due to the bilateral knee and lumbar spine disabilities).  Thus, the issue of entitlement to SMC for aid and attendance is inferred and is considered as part and parcel of the claims for increased rating for the bilateral knee disabilities and for the lumbar spine disability.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation).  Further, the matter of SMC will be considered in conjunction and as inextricably intertwined with these increased rating issues.  

The matter pertaining to a clothing allowance was raised in a December 2015 Veteran statement, but has not been addressed by the AOJ.  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Knee Disability

In an August 2011 rating decision, the RO denied entitlement to increased ratings for left knee DJD, left knee instability, right knee DJD, and right knee instability.  The RO also denied entitlement to TDIU.  The Veteran submitted a timely notice of disagreement against these determinations in March 2012.  However, because the RO has not yet issued a statement of the case regarding these aforementioned issues in response to the Veteran's notices of disagreement, the Veteran must be issued a statement of the case regarding the issues of entitlement to increased ratings for the bilateral knees and as to TDIU.  Manlicon v. West, 12 Vet. App. 238 (1999).  As noted above, because the Veteran has argued that he is precluded from employment due to a combination of his lumbar spine disability and his bilateral knee disabilities, the matter of TDIU is remanded as intertwined with the appeals pertaining to the lumbar spine and bilateral knees.    

Reduction of Lumbar Spine Disability Rating

In a September 2009 rating decision, the RO reduced the disability rating for the lumbar spine disability from 40 percent to 20 percent, effective from December 1, 2009.  The RO sent notice of this determination to the Veteran's correct mailing address and sent a copy to the Veteran's then-authorized representative.  However, the notice of the September 2009 rating decision that was sent to the Veteran returned as undeliverable, and there is no indication that the RO made further attempts to notify the Veteran as to the September 2009 rating decision.  Then, in February 2010, the Veteran's then-authorized representative submitted a request for reconsideration of this reduction.  The RO did not submit a new rating decision as to this matter.  Then, in March 2012, the Veteran submitted a statement reflecting his disagreement with the RO's reduction of his lumbar spine disability rating.  When considering the March 2012 Veteran's statement and the February 2010 representative's statement together, and given that the Veteran himself did not receive notice of the September 2009 rating decision, the Board sympathetically construes the February 2010 representative's statement as a timely notice of disagreement.  However, because the RO has not yet issued a statement of the case regarding this matter, the Veteran must be issued a statement of the case regarding whether the reduction of the disability rating from 40 percent to 20 percent, effective from December 1, 2009, for the lumbar spine disability was proper.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Lumbar Spine Disability Rating Prior to June 14, 2012

In a May 2010 rating decision, the RO denied entitlement to a rating greater than 20 percent for the lumbar spine disability.  The Veteran submitted a timely notice of disagreement against this decision in December 2010.  In August 2011, the RO issued a statement of the case regarding this issue; but, the RO did not send a copy of this statement of the case to the Veteran's then-authorized representative.  Because the RO has not properly issued a statement of the case regarding this issue in response to the Veteran's notice of disagreement, the Veteran must be issued a statement of the case regarding the issue of entitlement to an increased rating for the lumbar spine disability prior to June 14, 2012.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Lumbar Spine Disability Rating From June 14, 2012

Prior to transfer of this appeal to the Board, the Veteran was afforded a November 2015 VA examination regarding the lumbar spine disability, and the examination report was associated with the claims file.  The AOJ has not reviewed and considered this November 2015 VA examination.  See generally June 2013 supplemental statement of the case.  Because this evidence is additional evidence that is relevant to the issue of entitlement to an increased rating for the lumbar spine disability from June 14, 2012, remand of this issue is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).  As discussed above, the issues of entitlement to increased ratings for bilateral leg radiculopathy are part and parcel of the issue of entitlement to an increased rating for the lumbar spine disability from June 14, 2012, and therefore these issues are remanded as intertwined with the same.  

The Board notes that though the Veteran has continued to report that his lumbar spine disability did not improve and has been worsening generally during the appeal period, there is no lay report or medical evidence to show that the Veteran's lumbar spine symptomatology has worsened, that the overall lumbar spine disability picture has worsened, or that there are new symptoms since the Veteran's November 2015 VA examination.  Therefore, at this time, it is not necessary to afford the Veteran a new VA examination to assess the severity of the lumbar spine disability at this time.  Cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has applied for VA Vocational Rehabilitation benefits.  See e.g., December 2015 application.  Enrollment in the same may result in the creation of records relevant to compensation claims.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53.  Thus, VA must make reasonable efforts to obtain records pertaining to the Veteran's claim for VA Vocational Rehabilitation benefits. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the following issues: 

a. Whether the reduction of the disability rating from 40 percent to 20 percent, effective from December 1, 2009, for the lumbar spine disability was proper.

b. Entitlement to a disability rating greater than 20 percent prior to June 14, 2012 for the lumbar spine disability. 

(The Veteran's representative submitted a timely notice of disagreement in February 2010 against the September 2009 rating decision that reduced the rating for the lumbar spine disability.  The Veteran submitted a timely notice of disagreement in December 2010 against the May 2010 rating decision that denied a rating greater than 20 percent for the lumbar spine disability.  However, the RO did not provide a copy of the August 2011 statement of the case to the Veteran's then-authorized representative.) 

c. Entitlement to a disability rating greater than 20 percent for left knee DJD. 

d. Entitlement to a disability rating greater than 10 percent for left knee instability.  

e. Entitlement to a disability rating greater than 10 percent for right knee DJD.  

f. Entitlement to a disability rating greater than 10 percent for right knee instability.  

(The Veteran submitted a timely notice of disagreement in March 2012 against the February 2012 rating decision that denied increased compensation for the bilateral knee disabilities.)    

g. Entitlement to a TDIU.  

Please note that the matter regarding the reduction of the lumbar spine disability evaluation is intertwined with the issues of entitlement to an increased rating for the lumbar spine disability on appeal.  Please also note that the issue of entitlement to a TDIU is intertwined with the issues of entitlement to an increased rating for the lumbar spine disability as well as for the bilateral knee disabilities on appeal.  

Inform the Veteran that he must perfect a timely appeal for these issues to be considered by the Board.  If, and only if, the Veteran perfects the appeals, return the case to the Board.

2. Please provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to SMC for aid and attendance.  


3. Please contact the Veteran and request that he provide information as to any outstanding treatment records regarding the lumbar spine disability from June 14, 2012, specifically to include from the following:

a. Updated treatment records from Wake Forest University Baptist Medical Center dating after May 2015.  

b. Updated treatment records from Dr. John Lancaster dating after March 2012.  

c. Updated treatment records from Daymark Recovery Services, Inc. dating after January 2016.  

d. Any other relevant private treatment provider. 

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file.  

4. Please obtain the Veteran's VA vocational rehabilitation records and any records pertaining to a claim for vocational rehabilitation and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

5. Please obtain all outstanding relevant VA treatment records, to include records dating from March 2016 to present. 


6. After completing the above and any other development deemed necessary, schedule the Veteran for a VA examination to determine if he has a need for regular aid and attendance or is housebound due to his service-connected disabilities.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

Please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities alone  (1) render him so helpless as to require the regular aid and attendance of another person; or (2) results in physical or mental impairment that leaves him substantially confined to his dwelling and immediate premises (with reasonable certainty that such disability or disabilities and resultant confinement will continue throughout his lifetime). 

In so doing, the examiner is asked to consider each of the Veteran's existing disabilities and their impact on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing herself; attending to the needs of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  See e.g., November 2009 Veteran's wife's statement (resubmitted by the Veteran in January 2016) (reporting that she has to help him with daily tasks such as going to the toilet and putting on his clothes due to his functional impairment).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

7. Thereafter, consider all evidence received since the AOJ's last review of the issue of entitlement to an increased rating for the lumbar spine disability from June 14, 2012, readjudicate this issue on appeal (to include for bilateral radiculopathy evaluations, TDIU, and SMC for aid and attendance), and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

Please note that the matter of TDIU is intertwined with the issue of entitlement to an increased rating for the bilateral knee disabilities, which the Board has remanded to issue a statement of the case.  Please also note that the matter of SMC is intertwined with the issue of entitlement to an increased rating for the bilateral knee disabilities and with the issue of entitlement to an increased rating for the lumbar spine disability prior to June 14, 2012.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




